Citation Nr: 1126104	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to service connection for fibromyalgia, claimed as secondary to hypothyroidism.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing chaired by the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims folder.

Prior to her hearing, the Veteran submitted a claim for an increased rating for her service-connected headaches.  Further, for reasons described more fully below, in her hearing, the Veteran raised the issue of entitlement to service connection for fibroids or fibromyopathy.  Thus, the issues of entitlement to service connection for fibroids or fibromyopathy and entitlement to an increased rating for headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The weight of evidence does not show that the Veteran is currently diagnosed with, or has at any time during the course of her appeal been diagnosed with, fibromyalgia.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In addition, a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may also be awarded for any aggravation of a nonservice-connected disease that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran's March 2008 claim states that she is seeking service connection for fibromyalgia secondary to her claimed hypothyroidism.  However, beyond her assertion, a review of the Veteran's claims file failed to show any medical evidence corroborating her statement that she has at any time been diagnosed with fibromyalgia.  As such, her claim shall be denied.  

In reviewing the Veteran's claims file, the Board can find no evidence that the Veteran has ever been diagnosed as suffering from or sought treatment for fibromyalgia.  For instance, an April 2010 primary care note listed the Veteran's current problems and prior medical history.  Fibromyalgia is not listed among the problems from which the Veteran currently or has historically suffered.  None of the Veteran's other VA treatment records show that she has been diagnosed as suffering from this condition.  

In her January 2011 hearing, the Veteran stated that she had researched information regarding her service-connected multinodular goiter and learned that fibroids and fibromyopathy is a side effect of this condition.  Indeed, the Veteran has previously sought service connection for fibroids, though her claim was denied.  When asked whether she was actually seeking service connection for fibromyopathy or fibroids and not fibromyalgia, both the Veteran and her representative were adamant that she sought service connection for fibromyalgia.  Compare Dorland's Illustrated Medical Dictionary 711 (31st. ed. 2007) (Dorland's) (defining "fibromyalgia" as "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points), with Dorland's 710, 1032 (defining "fibroid" as a colloquial term for "uterine leiomyoma," which is "a leiomyoma of the uterus . . . characterized by multiple, firm, round, sharply circumscribed, uncapsulated, gray to white tumors").  

As noted above, the Board shall infer from this testimony a desire on the Veteran's part to reopen her previously denied claim for service connection for fibroids.  The Board must still, however, deal with the claim currently before it, namely entitlement to service connection for fibromyalgia.  As explained above, though, the Board finds no evidence that the Veteran currently suffers from this condition, or has at any time during the course of her appeal been diagnosed with fibromyalgia.  

In making all determinations, the Board must fully consider the lay assertions of record.  The Veteran, as a lay person, is considered competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As noted, the Veteran is competent to identify either symptoms that are later diagnosed as a disability, or in some instances to relate a medical diagnosis that has been rendered.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard the Board concludes that the Veteran's statements are not sufficiently credible to establish that she has actually been diagnosed with fibromyalgia.
 
For example, at her hearing, the Veteran was asked when she was diagnosed with fibromyalgia, to which she responded that it might have been in 1996 or 2003 or 2005.  Unfortunately, the profound unsurity of her answer left the Board with considerable doubt that the Veteran had ever been diagnosed with fibromyalgia.  Rather, it appeared that the Veteran in answering the question about when fibromyalgia was diagnosed, reverted back to being diagnosed with fibroids.  The Board then thoroughly reviewed the medical evidence of record, but as described this medical evidence did not show that the Veteran had ever been diagnosed with fibromyalgia (as recounts of past medical history unanimously lacked any mention of fibromyalgia).  The absence of any mention of fibromyalgia in the medical records means renders the Veteran's statements immaterial.   

In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the Veteran is not considered competent to diagnose fibromyalgia, as this is considered to be a complex medical issue.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as there is no evidence that the Veteran has at any time during the course of her appeal had fibromyalgia, the Board concludes that service connection for this condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

Service connection for fibromyalgia is denied.  





REMAND

The Veteran also seeks service connection for hypothyroidism.  For the reasons that follow, the Board determines that further development is needed.  

The Board notes that the Veteran has undergone multiple VA examinations, and in each, it has been determined that she is not suffering from hypothyroidism.

Three facts, however, give the Board pause in deciding this case.  First, in the Veteran's VA examinations, each of the examiners makes his or her determination regarding hypothyroidism based on the results of blood work showing the levels of TSH (thyroid-stimulating hormone) in the Veteran's blood.  The February 2009 VA examination described the normal range of TSH as being 0.34 to 5.6.  While the Veteran's TSH level has always been within this range, the Board notes that her readings have often been close to the lower threshold.  In February 2009, for instance, she had a TSH reading of 0.40.  In October 2009, the Veteran had a TSH reading of 0.47.  While both of these levels are within the range of normal, they are nonetheless close to the lower limit of that range.  The Board, however, is not in a position to determine what, if any, significance these readings carry.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, on remand, the Board seeks more information regarding the results of this test and whether low - yet still normal - results could indicate hypothyroidism.

Second, at her January 2011 hearing, the Veteran submitted information that she had researched regarding hypothyroidism.  The Board notes that the Veteran has suffered from many of the symptoms characterized by hypothyroidism as described by her research.  On remand, the Board asks the examiner to review the Veteran's claims file to see whether there is any other evidence beyond the Veteran's TSH levels that could indicate that she is suffering from hypothyroidism.  

Third, a review of the Veteran's VA treatment records shows that she has been diagnosed as suffering from hypothyroidism, or that this condition is at least mentioned in her prior medical history.  A February 2009 primary care note, for instance, states that the Veteran was suffering from hypothyroidism, but that it was currently asymptomatic.  In an October 2009 VA treatment record, it was stated that the Veteran's history of prolactinemia raised the possibility of central hypothyroidism.  On remand, the Board asks whether the Veteran has suffered from hypothyroidism at any time since filing her claim in March 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that service connection may be granted for a disability present at the time of the claim or that arose during the pendency of that claim).

Accordingly, the case is REMANDED for the following action:

1.  Any VA treatment records dated from April 2010 and after should be obtained and associated with the claims folder.  

2.  The RO/AMC should obtain a VA opinion as to the current nature of the Veteran's claimed hypothyroidism.  
The Veteran's claims file should be referred to the individual who examined the Veteran in February 2009, or if that person is not available, to another qualified individual.  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.   

Following a review of the claims file, the examiner is asked to determine whether the Veteran has had hypothyroidism at any time since she filed her claim in 2008.  

If it is determined that the Veteran has had hypothyroidism at any time since March 2008, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the hypothyroidism either began during or was otherwise caused by the Veteran's military service, or is secondary to her service connected goiter.

In doing so, the examiner should address the notations of hypothyroidism in the Veteran's past medical histories throughout her VA treatment records, as well as the statement in October 2009 that the Veteran's history of prolactinemia raised the possibility of central hypothyroidism.  

The examiner should also discuss how hypothyroidism is diagnosed and what, if any, significance the Veteran's low TSH levels has (that is do only those results outside of the normal range indicate hypothyroidism, or may results on the lower end of normal indicate this hypothyroidism).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


